Citation Nr: 1340275	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.   


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968, which included a tour of duty in the Republic of Vietnam, and was in receipt of the Purple Heart Medal, among other military citations.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In June 2012, the appellant presented testimony relevant to the appeal before the undersigned Veterans Law Judge (VLJ) at a Board hearing held in Newark, New Jersey.  A transcript of the hearing is of record.  

In August 2013, the Board remanded the issues on appeal in order to request records from the Social Security Administration that pertain the agency's decision on the Veteran's claim for disability benefits followed by readjudication of the claims.  The case now returns to the Board following completion of the ordered development and is ready for disposition.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran died in September 2007.  The death certificate identified the cause of death as ventricular fibrillation, due to congestive cardiomyopathy, due to aortic stenosis and insufficiency, due to hypertensive heart disease.  A significant condition contributing to death but not resulting in the underlying cause was identified as status post Bentall aortic valve replacement with repeat aortic replacement.   

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated as 30 percent disabling; a residual scar of the left lower lip, rated as 10 percent disabling; a scar of the inferior lateral border of the breast on the chest wall, rated as zero percent disabling (noncompensable), fibroma of the penis, rated as zero percent disabling (noncompensable); and a scar of the chin, rated as zero percent disabling (noncompensable).  

3.  The Veteran did not have ischemic heart disease.  

4.  The Veteran's aortic regurgitation, insufficiency, and stenosis were caused by a congenital bicuspid aortic valve.

5.  The Veteran's bicuspid aortic valve is a congenital disease and clearly and unmistakably existed prior to service.

6.  The Veteran suffered a shrapnel injury to the chest during his combat service. 

7.  The evidence clearly and unmistakably establishes that the congenital bicuspid aortic valve condition was not aggravated by service.  

8.  At the time of the Veteran's death, there was no pending claim for VA benefits.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for establishing entitlement to accrued benefits are not met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a June 2008 notice letter sent prior to the initial denial of the claims, the RO explained what the evidence must show to establish entitlement to dependency and indemnity compensation (DIC) benefits and described the types of information and evidence that the appellant needed to provide in support of the claims.  The RO also explained to the appellant what evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of the claim.  Although the RO did not address the element of effective date as required by Dingess, the notice defect is harmless error as the appellant's claim is being denied for reasons explained below and no effective date will be assigned.  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In this case, the RO, in the June 2008 notice letter, advised the appellant that she needed to provide medical evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.  The RO also informed the appellant that, in support of her claim for DIC, VA needed medical evidence showing that the Veteran's service-connected conditions caused or contributed to his death. 

The Board recognizes that the notice letter did not fully comply with the Hupp requirements, because it did not contain a statement of the conditions for which the Veteran was service-connected at the time of his death and did not make a clear distinction between the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  However, the Board finds that the error in not fully complying with Hupp was not prejudicial.  Prior to the Veteran's death, service connection had been established for various shrapnel injury residuals and post-traumatic stress disorder.  The appellant was provided with a list of the Veteran's service-connected disabilities in the August 2008 rating decision.  In the appellant's hearing testimony, and in other statements of record submitted during the course of the appeal, she has expressed her contention that the Veteran's service-connected shrapnel injury caused or substantially contributed to his death by damaging his heart.  The appellant has also contended that the Veteran had ischemic heart disease, which is a presumptive condition associated with exposure to herbicide agents.  Thus, in light of the foregoing, the Board finds that the appellant has demonstrated that she was aware of the conditions for which the Veteran was service-connected during his lifetime and understands the evidence necessary to substantiate the DIC claim based on a previously service-connected condition and a condition not yet service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

In this case, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the appeal process.  The appellant was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  Available post-service treatment records adequately identified as relevant to the appeal have been obtained or otherwise submitted and are associated with the record.  There are no additional treatment records found in the Virtual VA file.  The appellant also submitted a private medical opinion dated in August 2012 in support of the appeal.  

The RO obtained a VA medical opinion in August 2010.  The Board also obtained a January 2013 VA medical expert opinion (i.e., VHA medical opinion) and February 2013 addendum opinion in connection with the appeal.  The VA medical reviewers based the medical opinions on an accurate medical history for the Veteran and known medical principles and provided sound rationale for the medical opinions.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  For these reasons, the Board finds that the collective VA medical opinions are adequate, and no further examination or medical opinion is needed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the undersigned VLJ identified the issues on appeal at the beginning of the hearing, and the appellant offered testimony pertinent to the issues.  The appellant demonstrated an understanding of the issues on appeal throughout the course of the hearing, as well as the evidence needed to establish service connection for the cause of the Veteran's death.  The VLJ advised the appellant that she could attempt to obtain additional treatment records, as well as a medical opinion linking the Veteran's death to a service-connected disability, and held the record open for 60 days in order to provide the appellant with time to submit the evidence.  The appellant submitted a private medical opinion in August 2012 in support of the appeal.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.      

At the Board hearing, the appellant reported that the Veteran had been in receipt of social security disability benefits since 2001 due to heart problems.  See Board hearing transcript, page 7.  In August 2013, the Board remanded the appeal in order to request the identified records from the SSA.  Later that month, the Appeals Management Center (AMC) submitted a request for the Veteran's records to the SSA.  The SSA responded that the medical records had been destroyed.  In September 2013, the AMC advised the appellant that VA had been unable to obtain the Veteran's records from the SSA National Records Center, asked the appellant to send any SSA records in her possession, and advised her of the documents she may submit that may substitute for the SSA medical records.  The AMC also advised the appellant that a decision would be made after ten days if she did not respond to the letter.  The AMC readjudicated the appeal in October 2013.  In consideration of the foregoing, the Board finds that the duty to notify the appellant of the inability to obtain the SSA records under 38 C.F.R. § 3.159(e) has been fulfilled, and there has been compliance with the prior Board remand directives.     

Neither the appellant nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection for Cause of Death Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2013).  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).    

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service Connection for the Cause of the Veteran's Death Analysis

In this case, the appellant alleges that the August 1967 in-service shrapnel injury caused damage to the Veteran's heart, and that the weakened heart muscle, in turn, contributed to or accelerated her husband's death.  The appellant has also contended that the Veteran had ischemic heart disease, which is a presumptive condition associated with exposure to herbicide agents.

The Veteran's death certificate shows that he died of ventricular fibrillation, due to congestive cardiomyopathy, due to aortic stenosis and insufficiency, due to hypertensive heart disease.  The death certificate also identifies status post Bentall aortic valve replacement with repeat aortic replacement as a significant condition contributing to death but not resulting in the underlying cause.  

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated as 30 percent disabling; a residual scar of the left lower lip, rated as 10 percent disabling; a scar of the inferior lateral border of the breast on the chest wall, rated as zero percent disabling (noncompensable), fibroma of the penis, rated as zero percent disabling (noncompensable); and a scar of the chin, rated as zero percent disabling (noncompensable).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran died as a result of cardiovascular disease.  Cardiovascular disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the appellant must show the following: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e) such as ischemic heart disease; and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Wagner v. Principi, 
370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  If the government meets this burden, the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted, and the veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, a veteran's claim is one for direct service connection.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  In determining whether a condition preexisted service, a veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

In this case, the Veteran's heart was clinically evaluated as normal at the January 1966 service induction examination.  Therefore, a pre-existing heart disability was not noted upon entrance to active service, and the presumption of soundness applies to the Veteran's heart condition in this case.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. 
§ 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  

Initially, the Board finds that the lay and medical evidence of record weighs against finding that the Veteran suffers from ischemic heart disease, a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e); therefore, service connection for the cause of the Veteran's death based on the presumptive condition of ischemic heart disease is not warranted despite the Veteran's qualifying service in the Republic of Vietnam.  In this case, the Board obtained a medical expert opinion from a VA cardiologist (i.e., a VHA medical opinion) to consider conflicting medical evidence of record regarding whether the Veteran had ischemic heart disease.  See June 2001 M Mode and 2D Echocardiogram Report (including impressions of inferolateral akinesia suggesting previous infarction and severe ischemic disease, as well as very poor systolic left ventricular function with an ejection fraction of 37% that certainly is partially due to ischemic disease); August 2012 private medical opinion from Dr. A.S. (noting that a June 2001 2D Echo Cardiogram showed clear evidence of ischemic cardiomyopathy); but see August 2010 VA medical opinion (wherein the VA medical reviewer noted a cardiology note showing that the Veteran had a cardiac catheterization demonstrating normal coronary arteries and wrote that there was objectively no evidence of ischemic heart disease).  In the January 2013 VHA medical opinion, the reviewing VA cardiologist opined that it was not at least as likely as not that the Veteran suffered from ischemic heart disease (i.e., ischemic cardiomyopathy).  In support of the medical opinion, the reviewing VA cardiologist explained that the Veteran did not show significant coronary artery disease when he underwent cardiac catheterization in August 2001 and in August 2002, and significant coronary artery disease would have been present if the Veteran had ischemic cardiomyopathy.  The reviewing VA cardiologist commented that the weakness of the Veteran's heart muscle was mainly due to valvular heart disease and possibly a contributing element of hypertension or hypertensive cardiovascular disease, rather than ischemic cardiomyopathy.  The reviewing VA cardiologist further noted that the fact that the Veteran had segmental wall motion abnormalities on the June 2001 echocardiogram that "suggest[ed] severe ischemic heart disease" was a nonspecific finding and could also be seen with hypertensive cardiovascular disease, as well as valvular heart disease.  

The January 2013 VHA medical opinion was based on review of the record and supported by adequate rationale.  The reviewing VA cardiologist has specialized medical expertise and training in the area of heart disabilities and had adequate facts and data on which to base the medical opinion.  The reviewing VA cardiologist explained that the reference to ischemic disease in the June 2001 echocardiogram report was a not a specific or exclusive finding for coronary artery disease or ischemic heart disease.  Furthermore, the rationale provided by the reviewing VA cardiologist was similar to rationale previously provided by the August 2010 VA medical reviewer.  The August 2010 VA medical reviewer similarly opined that none of the Veteran's heart disabilities could be construed as related to ischemic heart disease due to the demonstration of normal coronary arteries at the time of cardiac catheterization.  For these reasons, the January 2013 VHA medical opinion is of great probative value.  

Although an August 2012 letter from a private physician notes that the June 2001 echocardiogram showed clear evidence of ischemic cardiomyopathy, the physician admitted that he had only reviewed a portion of the Veteran's medical file.  The reviewing VA cardiologist, however, considered the Veteran's entire medical history as documented in the record when rendering his medical opinion.  Also, the private physician only referenced the June 2001 echocardiogram and did not cite to any other evidence that supported the medical opinion that the Veteran had ischemic cardiomyopathy.  The reviewing VA cardiologist, on the other hand, included an article about the diagnosis and management of ischemic cardiomyopathy to support his medical opinion that the Veteran did not have ischemic cardiomyopathy, and the medical article specifically states that the term ischemic cardiomyopathy is used to describe significantly impaired left ventricular function resulting from coronary artery disease, which was the basis for the reviewing VA cardiologist's medical opinion that the Veteran did not have ischemic heart disease (i.e., there was no evidence of coronary artery disease when he underwent the August 2001 and August 2002 cardiac catheterizations).  The reviewing VA cardiologist also explained why the finding of ischemic disease noted on the June 2001 echocardiogram report was nonspecific and was not exclusive to coronary artery disease or ischemic heart disease.  In consideration of the foregoing, the Board finds that the private physician did not have adequate data on which to base the August 2012 medical opinion and did not provide sufficient rationale for the medical opinion; thus, the private medical opinion is of lesser probative value than the January 2013 VHA medical opinion.  Therefore, because the Veteran did not suffer from ischemic heart disease, service connection for the cause of the Veteran's death based on a presumptive disease associated with presumed herbicide exposure during service is not warranted.  

Additionally, after review of the lay and medical evidence of record, the Board finds that there is clear and unmistakable evidence of a congenital bicuspid aortic valve, which existed prior to service and caused the aortic stenosis and insufficiency identified as an underlying cause of the Veteran's death.  The reviewing VA cardiologist opined, in January 2013 VHA medical opinion, that the Veteran's ventricular fibrillation was the result of his congestive cardiomyopathy, which was mainly the result of aortic insufficiency/stenosis caused by a congenital condition with which the Veteran was born called bicuspid aortic valve.  The reviewing VA cardiologist included an article about the clinical manifestation and diagnosis of bicuspid aortic valve and explained that the Veteran was born with a defective aortic valve, which was bicuspid rather than tricuspid.  The reviewing VA cardiologist noted that the diagnosis was reported by the transesophageal echocardiography, which was the most sensitive test to diagnose the condition, and explained that, in most cases, the bicuspid valve is defective from the time a patient is born.  See, e.g., January and July 2002 heart disease transesophageal echocardiography reports (showing bicuspid aortic valve with moderate and moderate to severe aortic regurgitation).  The reviewing VA cardiologist commented that the Veteran's diagnosis was probably missed when he entered the service, as well as on the separation examination, to follow the natural history and become symptomatic at the age of 54.  The reviewing VA cardiologist then wrote that the Veteran's congenitally defective aortic valve, which had leakage and stenosis at the same time, was mainly what caused the Veteran's dilated/congestive cardiomyopathy with subsequent heart failure and ventricular fibrillation.  See also July 2001 private medical record (wherein a treating physician notes the presence of an ejection click suggesting a bicuspid aortic valve, which was the primary reason for aortic valvular disease).       

The reviewing VA cardiologist has specialized medical expertise and training in the area of cardiac disabilities and based the medical opinion on a thorough review of the record.  The reviewing VA cardiologist also provided adequate rationale for the medical opinion, citing to pertinent evidence in the record and providing a medical article to support the medical opinion.  For these reasons, the Board finds that the January 2013 VHA medical opinion is of great probative value.   

Additionally, the January 2002 and July 2002 heart disease transesophageal echocardiography reports show that the Veteran demonstrated a bicuspid aortic valve.  The 2012 medical article on the clinical manifestations and diagnosis of bicuspid aortic valve reveals that a bicuspid aortic valve is a genetic condition with autosomal dominant inheritance in some families and may be normal at birth but evolves with age.  The medical article also reveals that the peak incidence of symptoms of aortic stenosis occurs between the ages of 40 and 60.  The medical evidence of record shows that the Veteran first began to experience significant heart problems in 2001 and was diagnosed with aortic valve stenosis when he was approximately 54 years old.    
     
In consideration of the foregoing, the Board finds that there is clear and unmistakable evidence of pre-existing bicuspid aortic valve of record.  This is established by the January 2002 and July 2002 heart disease transesophageal echocardiography reports showing a bicuspid aortic valve; the 2012 medical article explaining that a bicuspid aortic valve is a genetic condition that may be normal at birth but becomes symptomatic with aortic stenosis between the ages of 40 and 60; the post-service medical evidence showing that the Veteran began to have significant heart problems associated with aortic stenosis in 2001 (i.e., when the Veteran was 54 years of age), and the January 2013 VHA medical opinion and February 2013 addendum opinion finding that the condition clearly and unmistakably existed prior to service.  

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Additionally, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a defect is definable as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  Id.  

Upon consideration of the foregoing, the Board finds that the Veteran's congenital bicuspid aortic valve is a congenital disease, rather than a congenital defect, for the purposes of this adjudication.  The Board observes that the reviewing VA cardiologist referred to the condition as a "defective aortic valve" and "congenitally defective aortic valve" in the January 2013 VHA medical opinion, which would suggest that the Veteran's congenital bicuspid aortic valve is a congenital defect; however, the 2012 medical article regarding clinical manifestations and diagnosis of bicuspid aortic valve submitted by the reviewing VA cardiologist notes that "almost all patients with a bicuspid aortic valve eventually develop symptoms due to aortic stenosis or regurgitation," which suggests that the condition is capable of deteriorating.  This characteristic is associated with a congenital disease, as opposed to a congenital defect.  Also, in the February 2013 addendum, the reviewing VA cardiologist referred to the condition as a "disease process," which further indicates that the Veteran's bicuspid aortic valve is a congenital disease rather than a congenital defect.  Therefore, in consideration of the foregoing, the Board finds that the congenital bicuspid aortic valve is a congenital disease and will next consider whether service connection for the cause of the Veteran's death may be granted on the basis that the congenital biscuspid aortic valve condition was aggravated during service.
 
After review of the lay and medical evidence of record, the Board finds that it clearly and unmistakably establishes that the Veteran's pre-existing congenital aortic valve disease was not aggravated by service.  The Board notes that the service medical evidence does not show that the Veteran experienced worsened symptoms of a pre-existing congenital bicuspid aortic valve during service.  The Veteran's service treatment records are absent of any complaint, finding, or treatment for a heart disability, and the heart was clinically evaluated as normal at the January 1968 service separation examination.  During service, the Veteran complained of chest pain at various times after the August 1967 shrapnel injury and the complaints were consistently attributed to the shrapnel injury to the left chest, not a heart disability.  

After service, at the March 1968 VA medical examination performed within a year of service separation, a functional mitral systolic murmur was detected on clinical evaluation of the heart; however, no other abnormalities were shown.  The March 1968 x-ray showed that the heart and lungs were within normal limits.  As mentioned above, the first evidence of significant heart problems was in 2001, approximately 33 years after service separation and when the Veteran was approximately 54 years of age.  When initially seeking medical treatment for heart problems in June 2001, the Veteran reported that he had experienced five fainting episodes over the past 15 years (i.e., beginning in 1984), with the most recent in May 2001.  The Veteran's first mention of heart problems allegedly related to the in-service shrapnel injury was in 2005 when filing a claim for VA compensation benefits, despite having previously filed a claim for shrapnel wound residuals in 1968.  The absence of any complaints, findings, or treatment for a heart disability during service, considered together with the first evidence of significant heart problems occurring for many years after service and the first allegation of heart problems related to service in 2005, also many years after service, support the finding that the Veteran's pre-existing congenital bicuspid aortic valve clearly and unmistakably was not aggravated by service..  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The medical opinion evidence obtained in connection with the appeal provides further support for finding that the Veteran's pre-existing bicuspid aortic valve clearly and unmistakably was not aggravated by service.  In the January 2013 VHA medical opinion, the reviewing VA cardiologist considered the appellant's contention that the August 1967 shrapnel wound caused damage to the Veteran's heart and noted that it was hard to tell at this point in time because the Veteran's course post-injury was a short one and he recovered completely in a very short period of time.  The reviewing VA cardiologist further noted there was no way to be 100 percent sure; however, the picture was one of a natural history and natural progression of a bicuspid aortic valve.  

In the February 2013 addendum, the reviewing VA cardiologist elaborated that he "strongly doubt[ed]" that the Veteran's service had any significant impact on the pre-existing congenital bicuspid aortic valve condition.  The reviewing VA cardiologist noted that most patients with a bicuspid aortic valve are symptomatic by the age of 50, which was the case with the Veteran.  The reviewing VA cardiologist explained that the first serious complaint and cardiac work-up was about 2001, when the Veteran was 54 years old, and the reviewing VA cardiologist noted that he would have expected the Veteran to have developed symptoms and troubles much earlier in life should the service have affected (i.e., worsened or aggravated) the pre-existing condition.  The reviewing VA cardiologist further wrote that, based on established medical knowledge, the clinical presentation and history, and experience, the Veteran's condition was not aggravated by service as the disease followed its natural course and did not manifest itself earlier than the expected course.  

The Board notes the reviewing VA cardiologist's statements that he could not be 100 percent sure whether the shrapnel wound caused injury to the heart and there was no absolute test or way to prove that there was unmistakable evidence that the Veteran's pre-existing condition was not aggravated by service.  However, the reviewing VA cardiologist thoroughly explained why he believed that the Veteran's pre-existing congenital bicuspid aortic valve condition followed the natural course and did not become symptomatic until around 2001.  The reviewing VA cardiologist clearly articulated that he would have expected the Veteran to develop symptoms and troubles earlier in life if the service had affected the pre-existing condition.  The reviewing VA cardiologist supported the medical opinion with known medical principles, as articulated in the 2012 medical article on bicuspid aortic valves submitted, and applied those principles to the facts presented in this case.  The reviewing VA cardiologist cited to no medical evidence which may support finding that the Veteran's heart was damaged by the shrapnel wound injury, and no such evidence is contained in the record.  The Court has held that a medical report "must be read as a whole."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  In consideration of the foregoing, the Board finds that the January 2013 VHA medical opinion and February 2013 addendum opinion are adequate and applied the high evidentiary standard of "clear and unmistakable evidence" when the reviewing VA cardiologist found that the Veteran became symptomatic many years after service and that the clinical presentation, established medical knowledge, and his experience showed that the condition was not aggravated by the service.  

Although the appellant has asserted that the Veteran suffered heart damage due to the in-service shrapnel injury, which ultimately led to the development of the various heart disabilities that caused or contributed to his death, she is a lay person and lacks the requisite medical training, expertise, and credentials to provide a competent medical opinion regarding the relationship between the Veteran's heart disability and service.  The etiology of the Veteran's heart disability is a complex medical etiological question dealing with the origin and progression of the cardiovascular system, and the Veteran's heart disabilities were diagnosed primarily on clinical findings and physiological testing.  Thus, while the appellant is competent to relate symptoms of the Veteran's heart disability for which she had first-hand knowledge, she is not competent to opine on whether there is a link between the heart disability and active service, including the asserted in-service shrapnel injury, because such medical opinion requires specific medical knowledge and training.  Consequently, the appellant's lay opinion relating the cause of the Veteran's death to active service is of no probative value.

At the Board hearing, the appellant testified that the Veteran's primary doctor once told the Veteran that the heart problems could be related to his in-service shrapnel injury.  See Board hearing transcript, pages 3-4.  No written medical opinion from the physician is of record.  Nonetheless, the appellant is competent to report what a physician told her (or what the Veteran told her that a physician told him).  The Board notes that the medical opinion as related by the appellant is in speculative terms and no rationale for the medical opinion is provided.  For these reasons, the Board finds the statement to be of lesser probative value than the January 2013 VHA medical opinion and February 2013 addendum.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  

The Board also notes the medical article on aneurysms and dissections submitted by the appellant in connection with the appeal; however, the medical article is generic and does not consider the particular facts presented in this case.  Thus, the medical article is of lesser probative value than the January 2013 VHA medical opinion and February 2013 addendum.  

Thus, because the evidence shows that the Veteran did not have ischemic heart disease and the congenital aortic valvular condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service, service connection for the cause of the Veteran's death must be denied.   

Entitlement to accrued benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000(a) (2013).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 
38 C.F.R. § 3.1000(c) (2013).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

After review of the record, the Board finds that the Veteran did not have a claim pending at the time of his death.  Prior to the Veteran's death in September 2007, the May 2007 Statement of the Case was issued denying service connection for a collapsed lung, pressure to the chest, an inner ear problem, a swollen head, and a weak heart muscle and denying an increased rating for residual scars on the left lower lip.   A May 2007 rating decision granted service connection for PTSD with a 30 percent evaluation and denied service connection for bilateral hearing loss and tinnitus.  

In June 2007, the Veteran's representative submitted correspondence noting that the Veteran had completed all scheduled VA medical examinations and asked that the reports be accessed and his claim adjudicated.  The representative also referenced the April 2007 and February 2007 notice letters and the attached the 60 day waiver letter; however, the representative did not indicate that an appeal was being perfected or specifically identify any issues being appealed.  The representative also did not set out any arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determinations.  38 C.F.R. § 20.202 (2013).  The representative further did not reference the May 2007 rating decision or express dissatisfaction with the adjudicative determinations therein.  38 C.F.R. § 20.201 (2013).  For these reasons, the Board finds that the Veteran had not filed a substantive appeal or a notice of disagreement in June 2007; therefore, the Veteran had no claims for VA benefits pending at the time of his death, and the appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to accrued benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


